 

Exhibit 10.10(A)

ACHAOGEN, INC.
2014 EMPLOYMENT COMMENCEMENT INCENTIVE PLAN

(as amended by the Board on February 22, 2017)

ARTICLE 1.

PURPOSE

The purpose of the Achaogen, Inc. 2014 Employment Commencement Incentive Plan
(as it may be amended from time to time, the “Plan”) is to promote the success
and enhance the value of Achaogen, Inc. (the “Company”) by linking the
individual interests of the members of the Eligible Participants to those of the
Company’s stockholders and by providing such individuals with an incentive for
outstanding performance to generate superior returns to the Company’s
stockholders.  The Plan is further intended to provide flexibility to the
Company in its ability to motivate, attract, and retain the services of members
of the Board, Employees, and Consultants upon whose judgment, interest, and
special effort the successful conduct of the Company’s operation is largely
dependent.  Only Eligible Participants may receive awards under the Plan.

ARTICLE 2.

DEFINITIONS AND CONSTRUCTION

Wherever the following terms are used in the Plan they shall have the meanings
specified below, unless the context clearly indicates otherwise.  The singular
pronoun shall include the plural where the context so indicates.

2.1“Administrator” shall mean the entity that conducts the general
administration of the Plan as provided in Article 12 hereof.  With reference to
the duties of the Administrator under the Plan which have been delegated to one
or more persons pursuant to Section 12.6 hereof, or as to which the Board has
assumed, the term “Administrator” shall refer to such person(s) unless the
Committee or the Board has revoked such delegation or the Board has terminated
the assumption of such duties.  For the avoidance of doubt, only the Committee
or the Board may grant Awards under the Plan.

2.2“Affiliate” shall mean any Parent or Subsidiary.

2.3“Applicable Accounting Standards” shall mean Generally Accepted Accounting
Principles in the United States, International Financial Reporting Standards or
such other accounting principles or standards as may apply to the Company’s
financial statements under United States federal securities laws from time to
time.

2.4“Applicable Law” shall mean any applicable law, including without limitation,
(i) provisions of the Code, the Securities Act, the Exchange Act and any rules
or regulations thereunder; (ii) corporate, securities, tax or other laws,
statutes, rules, requirements or

 

 

 

 

--------------------------------------------------------------------------------

regulations, whether federal, state, local or foreign; and (iii) rules of any
securities exchange or automated quotation system on which the Shares are
listed, quoted or traded.

2.5“Award” shall mean an Option, a Restricted Stock award, a Restricted Stock
Unit award, a Performance Award, a Dividend Equivalents award, a Deferred Stock
award, a Deferred Stock Unit award, a Stock Payment award or a Stock
Appreciation Right, which may be awarded or granted under the Plan
(collectively, “Awards”).

2.6“Award Agreement” shall mean any written notice, agreement, terms and
conditions, contract or other instrument or document evidencing an Award,
including through electronic medium, which shall contain such terms and
conditions with respect to an Award as the Administrator shall determine
consistent with the Plan.

2.7“Board” shall mean the Board of Directors of the Company.

2.8“Cause” shall mean, unless such term or an equivalent term is otherwise
defined by the applicable Award Agreement or other written agreement between a
Participant and the Company applicable to an Award, the occurrence of any of the
following events:  (i) an act of dishonesty made by the Participant in
connection with his or her responsibilities as a Service Provider, (ii) the
Participant’s conviction of, or plea of nolo contendere to, a felony, (iii) the
Participant’s gross misconduct, or (iv) the Participant’s continued substantial
violations of his or her duties as a Service Provider after such Participant has
received a written demand for performance from the Company which specifically
sets forth the factual basis for the Company’s belief that such Participant has
not substantially performed his or her duties. The determination that a
Participant’s Termination of Service is either for Cause or without Cause shall
be made by the Company in its sole discretion.  Any determination by the Company
that a Participant experienced a Termination of Service by reason of dismissal
without Cause for the purposes of outstanding Awards held by such Participant
shall have no effect upon any determination of the rights or obligations of the
Company or such Participant for any other purpose.

2.9“Change in Control” shall mean the occurrence, in a single transaction or in
a series of related transactions, of any one or more of the following events:

(a)A transaction or series of transactions (other than an offering of Common
Stock to the general public through a registration statement filed with the
Securities and Exchange Commission) whereby any “person” or related “group” of
“persons” (as such terms are used in Sections 13(d) and 14(d)(2) of the Exchange
Act) (other than the Company, any of its subsidiaries, an employee benefit plan
maintained by the Company or any of its subsidiaries or a “person” that, prior
to such transaction, directly or indirectly controls, is controlled by, or is
under common control with, the Company) directly or indirectly acquires
beneficial ownership (within the meaning of Rule 13d-3 under the Exchange Act)
of securities of the Company possessing more than 50% of the total combined
voting power of the Company’s securities outstanding immediately after such
acquisition; or

(b)During any period of two consecutive years, individuals who, at the beginning
of such period, constitute the Board together with any new Director(s) (other
than a Director designated by a person who shall have entered into an agreement
with the Company to effect a

2

 

 

--------------------------------------------------------------------------------

transaction described in Section 2.9(a) or 2.9(c)) whose election by the Board
or nomination for election by the Company’s stockholders was approved by a vote
of at least two-thirds of the Directors then still in office who either were
Directors at the beginning of the two-year period or whose election or
nomination for election was previously so approved, cease for any reason to
constitute a majority thereof; or

(c)The consummation by the Company (whether directly involving the Company or
indirectly involving the Company through one or more intermediaries) of (x) a
merger, consolidation, reorganization, or business combination or (y) a sale or
other disposition of all or substantially all of the Company’s assets in any
single transaction or series of related transactions or (z) the acquisition of
assets or stock of another entity, in each case other than a transaction:

(i)which results in the Company’s voting securities outstanding immediately
before the transaction continuing to represent (either by remaining outstanding
or by being converted into voting securities of the Company or the person that,
as a result of the transaction, controls, directly or indirectly, the Company or
owns, directly or indirectly, all or substantially all of the Company’s assets
or otherwise succeeds to the business of the Company (the Company or such
person, the “Successor Entity”)) directly or indirectly, at least a majority of
the combined voting power of the Successor Entity’s outstanding voting
securities immediately after the transaction, and

(ii)after which no person or group beneficially owns voting securities
representing 50% or more of the combined voting power of the Successor Entity;
provided, however, that no person or group shall be treated for purposes of this
Section 2.9(c)(ii) as beneficially owning 50% or more of the combined voting
power of the Successor Entity solely as a result of the voting power held in the
Company prior to the consummation of the transaction;  or

(d)The Company’s stockholders approve a liquidation or dissolution of the
Company.

Notwithstanding the foregoing, if a Change in Control constitutes a payment
event with respect to any portion of an Award that provides for the deferral of
compensation and is subject to Section 409A of the Code, the transaction or
event described in subsection (a), (b), (c) or (d) with respect to such Award
(or portion thereof) must also constitute a “change in control event,” as
defined in Treasury Regulation Section 1.409A-3(i)(5) to the extent required by
Section 409A.

The Committee shall have full and final authority, which shall be exercised in
its discretion, to determine conclusively whether a Change in Control of the
Company has occurred pursuant to the above definition, and the date of the
occurrence of such Change in Control and any incidental matters relating
thereto.

2.10“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, together with the regulations and official guidance promulgated
thereunder, whether issued prior or subsequent to the grant of any Award.

2.11“Committee” shall mean the Compensation Committee of the Board.

3

 

 

--------------------------------------------------------------------------------

2.12“Common Stock” shall mean the common stock of the Company, par value $0.001
per share.

2.13“Company” shall have the meaning set forth in Article 1 hereof.

2.14“Deferred Stock” shall mean a right to receive Shares awarded under Section
9.4 hereof.

2.15“Deferred Stock Unit” shall mean a right to receive Shares awarded under
Section 9.5 hereof.  

2.16“Director” shall mean a member of the Board, as constituted from time to
time.

2.17“Dividend Equivalent” shall mean a right to receive the equivalent value (in
cash or Shares) of dividends paid on Shares, awarded under Section 9.2 hereof.

2.18“DRO” shall mean a “domestic relations order” as defined by the Code or
Title I of the Employee Retirement Income Security Act of 1974, as amended from
time to time, or the rules thereunder.

2.19“Effective Date” shall mean the date on which the Board has adopted the
Plan.

2.20“Eligible Participant” shall mean any Employee who has not previously been
an Employee or Director of the Company or a Subsidiary, or is commencing
employment with the Company or a Subsidiary following a bona fide period of
non-employment by the Company or a Subsidiary, if he or she is granted an Award
in connection with his or her commencement of employment with the Company or a
Subsidiary and such grant is an inducement material to his or her entering into
employment with the Company or a Subsidiary.  The Board may in its discretion
adopt procedures from time to time to ensure that an Employee is eligible to
participate in the Plan prior to the granting of any Awards to such Employee
under the Plan (including, without limitation, a requirement, that each such
Employee certify to the Company prior to the receipt of an Award under the Plan
that he or she has not been previously employed by the Company or a Subsidiary,
or if previously employed, has had a bona fide period of non-employment, and
that the grant of Awards under the Plan is an inducement material to his or her
agreement to enter into employment with the Company or a Subsidiary).

2.21“Employee” shall mean any officer or other employee (as determined in
accordance with Section 3401(c) of the Code and the Treasury Regulations
thereunder) of the Company or any Affiliate.

2.22“Equity Restructuring” shall mean a nonreciprocal transaction between the
Company and its stockholders, such as a stock dividend, stock split, spin-off,
rights offering or recapitalization through a large, nonrecurring cash dividend,
that affects the number or kind of Shares (or other securities of the Company)
or the share price of Common Stock (or other securities) and causes a change in
the per share value of the Common Stock underlying outstanding stock-based
Awards.

4

 

 

--------------------------------------------------------------------------------

2.23“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended
from time to time.

2.24“Fair Market Value” shall mean, as of any given date, the value of a Share
determined as follows:

(a)If the Common Stock is (i) listed on any established securities exchange
(such as the New York Stock Exchange, the NASDAQ Global Market and the NASDAQ
Global Select Market), (ii) listed on any national market system or (iii)
listed, quoted or traded on any automated quotation system, its Fair Market
Value shall be the closing sales price for a Share as quoted on such exchange or
system for such date or, if there is no closing sales price for a Share on the
date in question, the closing sales price for a Share on the last preceding date
for which such quotation exists, as reported in The Wall Street Journal or such
other source as the Administrator deems reliable;

(b)If the Common Stock is not listed on an established securities exchange,
national market system or automated quotation system, but the Common Stock is
regularly quoted by a recognized securities dealer, its Fair Market Value shall
be the mean of the high bid and low asked prices for such date or, if there are
no high bid and low asked prices for a Share on such date, the high bid and low
asked prices for a Share on the last preceding date for which such information
exists, as reported in The Wall Street Journal or such other source as the
Administrator deems reliable; or

(c)If the Common Stock is neither listed on an established securities exchange,
national market system or automated quotation system nor regularly quoted by a
recognized securities dealer, its Fair Market Value shall be established by the
Administrator in good faith.

2.25“Good Reason” shall mean, unless such term or an equivalent term is
otherwise defined by the applicable Award Agreement or other written agreement
between a Participant and the Company applicable to an Award, with respect to
any particular Participant, the Participant’s resignation from all positions he
or she then-holds with the Company if (A) without Participant’s written consent
(I) there is a material reduction of the Participant’s base salary; provided,
however, that a material reduction in the Participant’s base salary pursuant to
a salary reduction program affecting all or substantially all of the employees
of the Company and that does not adversely affect Participant to a greater
extent than other similarly situated employees shall not constitute Good Reason;
or (II) the Participant is required to relocate his or her primary work location
to a facility or location that would increase the Participant’s one way commute
distance by more than fifty (50) miles from the Participant’s primary work
location as of immediately prior to such change, (B) the Participant provides
written notice outlining such conditions, acts or omissions to the Company’s
General Counsel within thirty (30) days immediately following such material
change or reduction, (C) such material change or reduction is not remedied by
the Company within thirty (30) days following the Company’s receipt of such
written notice and (D) the Participant’s resignation is effective not later than
thirty (30) days after the expiration of such thirty (30) day cure period.

2.26“Holder” shall mean an Eligible Participant who has been granted an Award.

5

 

 

--------------------------------------------------------------------------------

2.27“Incentive Stock Option” shall mean an Option that is intended to qualify as
an incentive stock option and conforms to the applicable provisions of Section
422 of the Code.  Incentive Stock Options may not be granted under the Plan.

2.28 “Non-Employee Director” shall mean a Director of the Company who is not an
Employee of the Company and who qualifies as “independent” within the meaning of
Nasdaq Stock Market Rule 5605(a)(2), or any successor rule, if the Company’s
securities are traded on the Nasdaq Stock Market, or the requirements of any
other established stock exchange on which the Company’s securities are traded,
as such rules or requirements may be amended from time to time.

2.29“Non-Qualified Stock Option” shall mean an Option that is not an Incentive
Stock Option.

2.30“Option” shall mean a right to purchase Shares at a specified exercise
price, granted under Article 5 hereof.  Any Option granted under this Plan shall
be a Non-Qualified Stock Option.

2.31“Option Term” shall have the meaning set forth in Section 5.4 hereof.

2.32“Parent” shall mean any entity (other than the Company), whether domestic or
foreign, in an unbroken chain of entities ending with the Company if each of the
entities other than the Company beneficially owns, at the time of the
determination, securities or interests representing more than fifty percent
(50%) of the total combined voting power of all classes of securities or
interests in one of the other entities in such chain.

2.33“Performance Award” shall mean a cash bonus award, stock bonus award,
performance award or incentive award that is paid in cash, Shares or a
combination of both, awarded under Section 9.1 hereof.

2.34“Performance Stock Unit” shall mean a Performance Award awarded under
Section 9.1 hereof which is denominated in units of value including dollar value
of shares of Common Stock.

2.35“Permitted Transferee” shall mean, with respect to a Holder, any “family
member” of the Holder, as defined under the General Instructions to Form S-8
Registration Statement under the Securities Act or any successor Form thereto,
or any other transferee specifically approved by the Administrator, after taking
into account Applicable Law.

2.36“Plan” shall have the meaning set forth in Article 1 hereof.

2.37“Program” shall mean any program adopted by the Administrator pursuant to
the Plan containing the terms and conditions intended to govern a specified type
of Award granted under the Plan and pursuant to which such type of Award may be
granted under the Plan.

2.38“Restricted Stock” shall mean an award of Shares made under Article 7 hereof
that is subject to certain restrictions and may be subject to risk of forfeiture
or repurchase.

6

 

 

--------------------------------------------------------------------------------

2.39“Restricted Stock Unit” shall mean a contractual right awarded under Article
8 hereof to receive in the future a Share or the Fair Market Value of a Share in
cash.

2.40“Securities Act” shall mean the Securities Act of 1933, as amended.

2.41“Shares” shall mean shares of Common Stock.

2.42“Stock Appreciation Right” shall mean a stock appreciation right granted
under Article 10 hereof.

2.43“Stock Appreciation Right Term” shall have the meaning set forth in Section
10.4 hereof.

2.44“Stock Payment” shall mean (a) a payment in the form of Shares, or (b) an
option or other right to purchase Shares, as part of a bonus, deferred
compensation or other arrangement, awarded under Section 9.3 hereof.

2.45“Subsidiary” shall mean any entity (other than the Company), whether
domestic or foreign, in an unbroken chain of entities beginning with the Company
if each of the entities other than the last entity in the unbroken chain
beneficially owns, at the time of the determination, securities or interests
representing more than fifty percent (50%) of the total combined voting power of
all classes of securities or interests in one of the other entities in such
chain.

2.46“Substitute Award” shall mean an Award granted under the Plan upon the
assumption of, or in substitution for, outstanding equity awards previously
granted by a company or other entity in connection with a corporate transaction,
such as a merger, combination, consolidation or acquisition of property or
stock; provided, however, that in no event shall the term “Substitute Award” be
construed to refer to an award made in connection with the cancellation and
repricing of an Option or Stock Appreciation Right.

2.47“Termination of Service” shall mean the time when the employee-employer
relationship between a Holder and the Company or any Affiliate is terminated for
any reason, including, without limitation, a termination by resignation,
discharge, death, disability or retirement; but excluding terminations where the
Holder simultaneously commences or remains in employment or service with the
Company or any Affiliate.  

The Administrator, in its sole discretion, shall determine the effect of all
matters and questions relating to Terminations of Service, including, without
limitation, the question of whether a Termination of Service resulted from a
discharge for cause and all questions of whether particular leaves of absence
constitute a Termination of Service.  For purposes of the Plan, a Holder’s
employee-employer relationship or consultancy relations shall be deemed to be
terminated in the event that the Affiliate employing or contracting with such
Holder ceases to remain an Affiliate following any merger, sale of stock or
other corporate transaction or event (including, without limitation, a
spin-off).

7

 

 

--------------------------------------------------------------------------------

ARTICLE 3.

SHARES SUBJECT TO THE PLAN

Number of Shares

.

(a)Subject to Sections 13.1, 13.2 and 3.1(b) hereof, the aggregate number of
Shares which may be issued or transferred pursuant to Awards under the Plan
shall be 1,600,000 Shares.  Notwithstanding the foregoing, to the extent
permitted under Applicable Law, Awards that provide for the delivery of Shares
subsequent to the applicable grant date may be granted in excess of the Share
Limit if such Awards provide for the forfeiture or cash settlement of such
Awards to the extent that insufficient Shares remain under the share limit in
this Section 3.1 at the time that Shares would otherwise be issued in respect of
such Award.  

(b)If any Shares subject to an Award are forfeited or expire or such Award is
settled for cash (in whole or in part), the Shares subject to such Award shall,
to the extent of such forfeiture, expiration or cash settlement, again be
available for future grants of Awards under the Plan.  Notwithstanding anything
to the contrary contained herein, the following Shares shall not be added to the
Shares authorized for grant under Section 3.1(a) hereof and will not be
available for future grants of Awards:  (i) Shares tendered by a Holder or
withheld by the Company in payment of the exercise price of an Option; (ii)
Shares tendered by the Holder or withheld by the Company to satisfy any tax
withholding obligation with respect to an Award; (iii) Shares subject to a Stock
Appreciation Right that are not issued in connection with the stock settlement
of the Stock Appreciation Right on exercise thereof; and (iv) Shares purchased
on the open market with the cash proceeds from the exercise of Options.  Any
Shares repurchased by the Company under Section 7.4 hereof at the same price
paid by the Holder or a lower price so that such Shares are returned to the
Company will again be available for Awards.  The payment of Dividend Equivalents
in cash in conjunction with any outstanding Awards shall not be counted against
the shares available for issuance under the Plan.

(c)Substitute Awards shall not reduce the Shares authorized for grant under the
Plan.  Additionally, in the event that a company acquired by the Company or any
Affiliate or with which the Company or any Affiliate combines has shares
available under a pre-existing plan approved by its stockholders and not adopted
in contemplation of such acquisition or combination, the shares available for
grant pursuant to the terms of such pre-existing plan (as adjusted, to the
extent appropriate, using the exchange ratio or other adjustment or valuation
ratio or formula used in such acquisition or combination to determine the
consideration payable to the holders of common stock of the entities party to
such acquisition or combination) may be used for Awards under the Plan and shall
not reduce the Shares authorized for grant under the Plan; provided that Awards
using such available shares shall not be made after the date awards or grants
could have been made under the terms of the pre-existing plan, absent the
acquisition or combination, and shall only be made to individuals who were not
employed by or providing services to the Company or its Affiliates immediately
prior to such acquisition or combination.

 

8

 

 

--------------------------------------------------------------------------------

Stock Distributed

.  Any Shares distributed pursuant to an Award may consist, in whole or in part,
of authorized and unissued Common Stock, treasury Common Stock or Common Stock
purchased on the open market.

ARTICLE 4.

GRANTING OF AWARDs

Participation

.  The Committee and the Board may, from time to time, select from among all
Eligible Participants, those to whom an Award shall be granted and shall
determine the nature and amount of each Award, which shall not be inconsistent
with the requirements of the Plan.  No Eligible Individual shall have any right
to be granted an Award pursuant to the Plan.

Award Agreement

.  Each Award shall be evidenced by an Award Agreement that sets forth the
terms, conditions and limitations for such Award, which may include the term of
the Award, the provisions applicable in the event of the Holder’s Termination of
Service, and the Company’s authority to unilaterally or bilaterally amend,
modify, suspend, cancel or rescind an Award.  

Limitations Applicable to Section 16 Persons

.  Notwithstanding any other provision of the Plan, the Plan, and any Award
granted or awarded to any individual who is then subject to Section 16 of the
Exchange Act, shall be subject to any additional limitations set forth in any
applicable exemptive rule under Section 16 of the Exchange Act (including Rule
16b‑3 of the Exchange Act and any amendments thereto) that are requirements for
the application of such exemptive rule.  To the extent permitted by Applicable
Law, the Plan and Awards granted or awarded hereunder shall be deemed amended to
the extent necessary to conform to such applicable exemptive rule.

At-Will Employment; Voluntary Participation

.  Nothing in the Plan or in any Program or Award Agreement hereunder shall
confer upon any Holder any right to continue in the employ of the Company or any
Affiliate, or shall interfere with or restrict in any way the rights of the
Company and any Affiliate, which rights are hereby expressly reserved, to
discharge any Holder at any time for any reason whatsoever, with or without
cause, and with or without notice, or to terminate or change all other terms and
conditions of employment, except to the extent expressly provided otherwise in a
written agreement between the Holder and the Company or any
Affiliate.  Participation by each Holder in the Plan shall be voluntary and
nothing in the Plan shall be construed as mandating that any Eligible Individual
shall participate in the Plan.  

Foreign Holders

.  Notwithstanding any provision of the Plan to the contrary, in order to comply
with the laws in countries other than the United States in which the Company and
its Affiliates operate or have Employees, or in order to comply with the
requirements of any foreign securities exchange, the Administrator, in its sole
discretion, shall have the power and authority to: (a) determine which
Affiliates shall be covered by the Plan; (b) determine which Eligible
Participants outside the United States are eligible to participate in the Plan;
(c) modify the terms and conditions of any Award granted to Eligible
Participants outside the United States

9

 

 

--------------------------------------------------------------------------------

to comply with applicable foreign laws or listing requirements of any such
foreign securities exchange; (d) establish subplans and modify exercise
procedures and other terms and procedures, to the extent such actions may be
necessary or advisable (any such subplans and/or modifications shall be attached
to the Plan as appendices); provided, however, that no such subplans and/or
modifications shall increase the share limitations contained in Section 3.1
hereof; and (e) take any action, before or after an Award is made, that it deems
advisable to obtain approval or comply with any necessary local governmental
regulatory exemptions or approvals or listing requirements of any such foreign
securities exchange.  Notwithstanding the foregoing, the Administrator may not
take any actions hereunder, and no Awards shall be granted, that would violate
the Code, the Exchange Act, the Securities Act, any other securities law or
governing statute, the rules of the securities exchange or automated quotation
system on which the Shares are listed, quoted or traded or any other Applicable
Law.  For purposes of the Plan, all references to foreign laws, rules,
regulations or taxes shall be references to the laws, rules, regulations and
taxes of any applicable jurisdiction other than the United States or a political
subdivision thereof.  

Stand-Alone and Tandem Awards

.  Awards granted pursuant to the Plan may, in the sole discretion of the
Administrator, be granted either alone, in addition to, or in tandem with, any
other Award granted pursuant to the Plan.  Awards granted in addition to or in
tandem with other Awards may be granted either at the same time as or at a
different time from the grant of such other Awards.

ARTICLE 5.

granting OF OPTIONS

Granting of Options to Eligible Participants

.  Each of the Committee and the Board is authorized to grant Options to
Eligible Participants from time to time, in its sole discretion, on such terms
and conditions as it may determine which shall not be inconsistent with the
Plan.

Option Exercise Price

.  Except as provided in Article 13 hereof, the exercise price per Share subject
to each Option shall be set by the Committee or the Board, but shall not be less
than one hundred percent (100%) of the Fair Market Value of a Share on the date
the Option is granted.

Option Term

.  The term of each Option (the “Option Term”) shall be set by the Administrator
in its sole discretion; provided, however, that the Option Term shall not be
more than ten (10) years from the date the Option is granted.  The Administrator
shall determine the time period, including the time period following a
Termination of Service, during which the Holder has the right to exercise the
vested Options, which time period may not extend beyond the last day of the
Option Term.  The Administrator may extend the Option Term of any outstanding
Option, may extend the time period during which vested Options may be exercised
following any Termination of Service of the Holder, and may amend any other term
or condition of such Option relating to such a Termination of Service.

10

 

 

--------------------------------------------------------------------------------

Option Vesting

.

(d)The period during which the right to exercise, in whole or in part, an Option
vests in the Holder shall be set by the Administrator and the Administrator may
determine that an Option may not be exercised in whole or in part for a
specified period after it is granted.  Such vesting may be based on service with
the Company or any Affiliate, any of performance criteria, or any other criteria
selected by the Administrator.  At any time after the grant of an Option, the
Administrator may, in its sole discretion and subject to whatever terms and
conditions it selects, accelerate the vesting of the Option, including following
a Termination of Service; provided, that in no event shall an Option become
exercisable following its expiration, termination or forfeiture.

(e)No portion of an Option which is unexercisable at a Holder’s Termination of
Service shall thereafter become exercisable, except as may be otherwise provided
by the Administrator either in the Program, the Award Agreement or by action of
the Administrator following the grant of the Option.

Substitute Awards

.  Notwithstanding the foregoing provisions of this Article 5 to the contrary,
in the case of an Option that is a Substitute Award, the price per share of the
shares subject to such Option may be less than the Fair Market Value per share
on the date of grant; provided that the excess of:  (a) the aggregate Fair
Market Value (as of the date such Substitute Award is granted) of the shares
subject to the Substitute Award, over (b) the aggregate exercise price thereof
does not exceed the excess of:  (x) the aggregate fair market value (as of the
time immediately preceding the transaction giving rise to the Substitute Award,
such fair market value to be determined by the Administrator) of the shares of
the predecessor entity that were subject to the grant assumed or substituted for
by the Company, over (y) the aggregate exercise price of such shares.

Substitution of Stock Appreciation Rights

.  The Administrator may provide in the applicable Program or the Award
Agreement evidencing the grant of an Option that the Administrator, in its sole
discretion, shall have the right to substitute a Stock Appreciation Right for
such Option at any time prior to or upon exercise of such Option; provided that
such Stock Appreciation Right shall be exercisable with respect to the same
number of Shares for which such substituted Option would have been exercisable,
and shall also have the same exercise price, vesting schedule and remaining
Option Term as the substituted Option.

ARTICLE 6.

EXERCISE OF OPTIONS

Partial Exercise

.  An exercisable Option may be exercised in whole or in part.  However, an
Option shall not be exercisable with respect to fractional shares and the
Administrator may require that, by the terms of the Option, a partial exercise
must be with respect to a minimum number of Shares.

11

 

 

--------------------------------------------------------------------------------

Manner of Exercise

.  All or a portion of an exercisable Option shall be deemed exercised upon
delivery of all of the following to the Secretary of the Company, or such other
person or entity designated by the Administrator, or his, her or its office, as
applicable:

(f)A written or electronic notice complying with the applicable rules
established by the Administrator stating that the Option, or a portion thereof,
is exercised.  The notice shall be signed by the Holder or other person then
entitled to exercise the Option or such portion of the Option;

(g)Such representations and documents as the Administrator, in its sole
discretion, deems necessary or advisable to effect compliance with all
Applicable Law.  The Administrator may, in its sole discretion, also take
whatever additional actions it deems appropriate to effect such compliance
including, without limitation, placing legends on share certificates and issuing
stop-transfer notices to agents and registrars;

(h)In the event that the Option shall be exercised pursuant to Section 11.3
hereof by any person or persons other than the Holder, appropriate proof of the
right of such person or persons to exercise the Option, as determined in the
sole discretion of the Administrator; and

(i)Full payment of the exercise price and applicable withholding taxes to the
stock administrator of the Company for the shares with respect to which the
Option, or portion thereof, is exercised, in a manner permitted by Section 11.1
and 11.2 hereof.

ARTICLE 7.

AWARD OF RESTRICTED STOCK

Award of Restricted Stock

.

(a)Each of the Committee and the Board is authorized to grant Restricted Stock
to Eligible Participants, and shall determine the terms and conditions,
including the restrictions applicable to each award of Restricted Stock, which
terms and conditions shall not be inconsistent with the Plan, and may impose
such conditions on the issuance of such Restricted Stock as it deems
appropriate.

(b)The Administrator shall establish the purchase price, if any, and form of
payment for Restricted Stock; provided, however, that if a purchase price is
charged, such purchase price shall be no less than the par value, if any, of the
Shares to be purchased, unless otherwise permitted by Applicable Law.  In all
cases, legal consideration shall be required for each issuance of Restricted
Stock to the extent required by Applicable Law.

Rights as Stockholders

.  Subject to Section 7.4 hereof, upon issuance of Restricted Stock, the Holder
shall have, unless otherwise provided by the Administrator, all the rights of a
stockholder with respect to said shares, subject to the restrictions in the
applicable Program or in each individual Award Agreement, including the right to
receive all dividends and other distributions paid or made with respect to the
shares; provided, however, that, in the sole discretion of the Administrator,
any extraordinary distributions with respect to the Shares shall be subject to
the restrictions set forth in Section 7.3 hereof.  

12

 

 

--------------------------------------------------------------------------------

Restrictions

.  All shares of Restricted Stock (including any shares received by Holders
thereof with respect to shares of Restricted Stock as a result of stock
dividends, stock splits or any other form of recapitalization) shall, in the
terms of the applicable Program or in each individual Award Agreement, be
subject to such restrictions and vesting requirements as the Administrator shall
provide.  Such restrictions may include, without limitation, restrictions
concerning voting rights and transferability and such restrictions may lapse
separately or in combination at such times and pursuant to such circumstances or
based on such criteria as selected by the Administrator, including, without
limitation, criteria based on the Holder’s duration of employment with the
Company, Company or Affiliate performance, individual performance or other
criteria selected by the Administrator.  By action taken after the Restricted
Stock is issued, the Administrator may, on such terms and conditions as it may
determine to be appropriate, accelerate the vesting of such Restricted Stock by
removing any or all of the restrictions imposed by the terms of the Program
and/or the Award Agreement.  Restricted Stock may not be sold or encumbered
until all restrictions are terminated or expire.

Repurchase or Forfeiture of Restricted Stock

.  Except as otherwise determined by the Administrator at the time of the grant
of the Award or thereafter, if no price was paid by the Holder for the
Restricted Stock, upon a Termination of Service during the applicable
restriction period, the Holder’s rights in unvested Restricted Stock then
subject to restrictions shall lapse, and such Restricted Stock shall be
surrendered to the Company and cancelled without consideration.  If a price was
paid by the Holder for the Restricted Stock, upon a Termination of Service
during the applicable restriction period, the Company shall have the right to
repurchase from the Holder the unvested Restricted Stock then subject to
restrictions at a cash price per share equal to the price paid by the Holder for
such Restricted Stock or such other amount as may be specified in the Program or
the Award Agreement.  Notwithstanding the foregoing, the Administrator in its
sole discretion may provide that in the event of certain events, including a
Change in Control, the Holder’s death, retirement or disability or any other
specified Termination of Service or any other event, the Holder’s rights in
unvested Restricted Stock shall not lapse, such Restricted Stock shall vest and,
if applicable, the Company shall not have a right of repurchase.

Certificates for Restricted Stock

.  Restricted Stock granted pursuant to the Plan may be evidenced in such manner
as the Administrator shall determine.  Certificates or book entries evidencing
shares of Restricted Stock must include an appropriate legend referring to the
terms, conditions, and restrictions applicable to such Restricted Stock.  The
Company may, in its sole discretion, (a) retain physical possession of any stock
certificate evidencing shares of Restricted Stock until the restrictions thereon
shall have lapsed and/or (b) require that the stock certificates evidencing
shares of Restricted Stock be held in custody by a designated escrow agent
(which may but need not be the Company) until the restrictions thereon shall
have lapsed, and that the Holder deliver a stock power, endorsed in blank,
relating to such Restricted Stock.

Section 83(b) Election

.  If a Holder makes an election under Section 83(b) of the Code to be taxed
with respect to the Restricted Stock as of the date of transfer of the
Restricted Stock rather than as of the date or dates upon which the Holder would
otherwise be taxable under Section 83(a) of the Code, the Holder shall be
required to deliver a copy of such election to the Company promptly after filing
such election with the Internal Revenue Service.

13

 

 

--------------------------------------------------------------------------------

ARTICLE 8.
Award of restricted stock units

Grant of Restricted Stock Units

.  Each of the Committee and the Board is authorized to grant Awards of
Restricted Stock Units to any Eligible Participant selected by the Administrator
in such amounts and subject to such terms and conditions as determined by the
Administrator.  

Term

.  Except as otherwise provided herein, the term of a Restricted Stock Unit
award shall be set by the Administrator in its sole discretion.

8.3Purchase Price.  The Administrator shall specify the purchase price, if any,
to be paid by the Holder to the Company with respect to any Restricted Stock
Unit award; provided, however, that value of the consideration shall not be less
than the par value of a Share, unless otherwise permitted by Applicable Law.

Vesting of Restricted Stock Units

.  At the time of grant, the Administrator shall specify the date or dates on
which the Restricted Stock Units shall become fully vested and nonforfeitable,
and may specify such conditions to vesting as it deems appropriate, including,
without limitation, vesting based upon the Holder’s duration of service to the
Company or any Affiliate, Company performance, individual performance or other
specific criteria, in each case on a specified date or dates or over any period
or periods, as determined by the Administrator.  

Maturity and Payment

.  At the time of grant, the Administrator shall specify the maturity date
applicable to each grant of Restricted Stock Units which shall be no earlier
than the vesting date or dates of the Award and may be determined at the
election of the Holder (if permitted by the applicable Award Agreement);
provided that, except as otherwise determined by the Administrator, set forth in
any applicable Award Agreement, and subject to compliance with Section 409A of
the Code, in no event shall the maturity date relating to each Restricted Stock
Unit occur following the later of (a) the fifteenth (15th) day of the third
(3rd) month following the end of calendar year in which the Restricted Stock
Unit vests; or (b) the fifteenth (15th) day of the third (3rd) month following
the end of the Company’s fiscal year in which the Restricted Stock Unit
vests.  On the maturity date, the Company shall, subject to Section 11.4(e)
hereof, transfer to the Holder one unrestricted, fully transferable Share for
each Restricted Stock Unit scheduled to be paid out on such date and not
previously forfeited, or, in the sole discretion of the Administrator, an amount
in cash equal to the Fair Market Value of such shares on the maturity date or a
combination of cash and Common Stock as determined by the Administrator.  

Payment upon Termination of Service

.  An Award of Restricted Stock Units shall only be payable while the Holder is
an Employee; provided, however, that the Administrator, in its sole and absolute
discretion may provide (in an Award Agreement or otherwise) that a Restricted
Stock Unit award may be paid subsequent to a Termination of Service in certain
events, including a Change in Control, the Holder’s death, retirement or
disability or any other specified Termination of Service.

No Rights as a Stockholder

.  Unless otherwise determined by the Administrator,  a Holder who is awarded
Restricted Stock Units shall possess no incidents of ownership with

14

 

 

--------------------------------------------------------------------------------

respect to the Shares represented by such Restricted Stock Units, unless and
until the same are transferred to the Holder pursuant to the terms of this Plan
and the Award Agreement.  

Dividend Equivalents

.  Subject to Section 9.2 hereof, the Administrator may, in its sole discretion,
provide that Dividend Equivalents shall be earned by a Holder of Restricted
Stock Units based on dividends declared on the Common Stock, to be credited as
of dividend payment dates during the period between the date an Award of
Restricted Stock Units is granted to a Holder and the maturity date of such
Award.  

ARTICLE 9.

award of PERFORMANCE AWARDS, DIVIDEND EQUIVALENTS, STOCK PAYMENTS, DEFERRED
STOCK, DEFERRED STOCK UNITS

Performance Awards

.

(c)Each of the Board and the Committee is authorized to grant Performance
Awards, including Awards of Performance Stock Units, to any Eligible
Participant.  The value of Performance Awards, including Performance Stock
Units, may be linked to any one or more performance criteria or other specific
criteria determined by the Administrator, in each case on a specified date or
dates or over any period or periods determined by the
Administrator.  Performance Awards, including Performance Stock Unit awards may
be paid in cash, Shares, or a combination of cash and Shares, as determined by
the Administrator.

(d)Without limiting Section 9.1(a) hereof, each of the Board and the Committee
may grant Performance Awards to any Eligible Participant in the form of a cash
bonus payable upon the attainment of objective performance criteria or such
other criteria, whether or not objective, which are established by the
Administrator, in each case on a specified date or dates or over any period or
periods determined by the Administrator.  

Dividend Equivalents

.

(e)Dividend Equivalents may be granted by each of the Board and the Committee
based on dividends declared on the Common Stock, to be credited as of dividend
payment dates during the period between the date an Award is granted to a Holder
and the date such Award vests, is exercised, is distributed or expires, as
determined by the Administrator.  Such Dividend Equivalents shall be converted
to cash or additional shares of Common Stock by such formula and at such time
and subject to such limitations as may be determined by the Administrator.  

(f)Notwithstanding the foregoing, no Dividend Equivalents shall be payable with
respect to Options or Stock Appreciation Rights.

Stock Payments

.  Each of the Board and the Committee is authorized to make Stock Payments to
any Eligible Participant.  The number or value of Shares of any Stock Payment
shall be determined by the Administrator and may be based upon performance
criteria or any other specific criteria, including service to the Company or any
Affiliate, determined by the Administrator.  Shares underlying a Stock Payment
which is subject to a vesting schedule or other conditions or criteria set by
the Administrator will not be issued until those conditions have

15

 

 

--------------------------------------------------------------------------------

been satisfied.  Unless otherwise provided by the Administrator, a Holder of a
Stock Payment shall have no rights as a Company stockholder with respect to such
Stock Payment until such time as the Stock Payment has vested and the Shares
underlying the Award have been issued to the Holder.  Stock Payments may, but
are not required to, be made in lieu of base salary, bonus, fees or other cash
compensation otherwise payable to such Eligible Individual.

Deferred Stock

.  Each of the Board and the Committee is authorized to grant Deferred Stock to
any Eligible Participant.  The number of shares of Deferred Stock shall be
determined by the Administrator and may (but is not required to) be based on
performance criteria or other specific criteria, including service to the
Company or any Affiliate, as the Administrator determines, in each case on a
specified date or dates or over any period or periods determined by the
Administrator.  Shares underlying a Deferred Stock award which is subject to a
vesting schedule or other conditions or criteria set by the Administrator will
be issued on the vesting date(s) or date(s) that those conditions and criteria
have been satisfied, as applicable.  Unless otherwise provided by the
Administrator, a Holder of Deferred Stock shall have no rights as a Company
stockholder with respect to such Deferred Stock until such time as the Award has
vested and any other applicable conditions and/or criteria have been satisfied
and the Shares underlying the Award have been issued to the Holder.

Deferred Stock Units

.  Each of the Board and the Committee is authorized to grant Deferred Stock
Units to any Eligible Participant.  The number of Deferred Stock Units shall be
determined by the Administrator and may (but is not required to) be based on
performance criteria or other specific criteria, including service to the
Company or any Affiliate, as the Administrator determines, in each case on a
specified date or dates or over any period or periods determined by the
Administrator.  Each Deferred Stock Unit shall entitle the Holder thereof to
receive one share of Common Stock on the date the Deferred Stock Unit becomes
vested or upon a specified settlement date thereafter (which settlement date may
(but is not required to) be the date of the Holder’s Termination of
Service).  Shares underlying a Deferred Stock Unit award which is subject to a
vesting schedule or other conditions or criteria set by the Administrator will
not be issued until on or following the date that those conditions and criteria
have been satisfied.  Unless otherwise provided by the Administrator, a Holder
of Deferred Stock Units shall have no rights as a Company stockholder with
respect to such Deferred Stock Units until such time as the Award has vested and
any other applicable conditions and/or criteria have been satisfied and the
Shares underlying the Award have been issued to the Holder.

Term

.  The term of a Performance Award, Dividend Equivalent award, Stock Payment
award, Deferred Stock award and/or Deferred Stock Unit award shall be set by the
Administrator in its sole discretion.

Purchase Price

.  The Administrator may establish the purchase price of a Performance Award,
shares distributed as a Stock Payment award, shares of Deferred Stock or shares
distributed pursuant to a Deferred Stock Unit award; provided, however, that
value of the consideration shall not be less than the par value of a Share,
unless otherwise permitted by Applicable Law.

Termination of Service

.  A Performance Award, Stock Payment award, Dividend Equivalent award, Deferred
Stock award and/or Deferred Stock Unit award is distributable only

16

 

 

--------------------------------------------------------------------------------

while the Holder is an Employee.  The Administrator, however, in its sole
discretion may provide that the Performance Award, Dividend Equivalent award,
Stock Payment award, Deferred Stock award and/or Deferred Stock Unit award may
be distributed subsequent to a Termination of Service in certain events,
including a Change in Control, the Holder’s death, retirement or disability or
any other specified Termination of Service.

ARTICLE 10.

award of STOCK APPRECIATION RIGHTS

Grant of Stock Appreciation Rights

.

(a)Each of the Board and the Committee is authorized to grant Stock Appreciation
Rights to Eligible Participants from time to time, in its sole discretion, on
such terms and conditions as it may determine consistent with the Plan.

(b)A Stock Appreciation Right shall entitle the Holder (or other person entitled
to exercise the Stock Appreciation Right pursuant to the Plan) to exercise all
or a specified portion of the Stock Appreciation Right (to the extent then
exercisable pursuant to its terms) and to receive from the Company an amount
determined by multiplying the difference obtained by subtracting the exercise
price per Share of the Stock Appreciation Right from the Fair Market Value on
the date of exercise of the Stock Appreciation Right by the number of Shares
with respect to which the Stock Appreciation Right shall have been exercised,
subject to any limitations the Administrator may impose.  Except as described in
(c) below or in Section 13.2 hereof, the exercise price per Share subject to
each Stock Appreciation Right shall be set by the Administrator, but shall not
be less than one hundred percent (100%) of the Fair Market Value on the date the
Stock Appreciation Right is granted.

(c)Notwithstanding the foregoing provisions of Section 10.1(b) hereof to the
contrary, in the case of an Stock Appreciation Right that is a Substitute Award,
the price per Share of the Shares subject to such Stock Appreciation Right may
be less than one hundred percent (100%) of the Fair Market Value per share on
the date of grant; provided that the excess of:  (i) the aggregate Fair Market
Value (as of the date such Substitute Award is granted) of the shares subject to
the Substitute Award, over (ii) the aggregate exercise price thereof does not
exceed the excess of:  (x) the aggregate fair market value (as of the time
immediately preceding the transaction giving rise to the Substitute Award, such
fair market value to be determined by the Administrator) of the shares of the
predecessor entity that were subject to the grant assumed or substituted for by
the Company, over (y) the aggregate exercise price of such shares.

Stock Appreciation Right Vesting

.

(d)The period during which the right to exercise, in whole or in part, a Stock
Appreciation Right vests in the Holder shall be set by the Administrator and the
Administrator may determine that a Stock Appreciation Right may not be exercised
in whole or in part for a specified period after it is granted.  Such vesting
may be based on service with the Company or any Affiliate, any performance
criteria or any other criteria selected by the Administrator.  At any time after
grant of a Stock Appreciation Right, the Administrator may, in its sole
discretion

17

 

 

--------------------------------------------------------------------------------

and subject to whatever terms and conditions it selects, accelerate the period
during which a Stock Appreciation Right vests.

(e)No portion of a Stock Appreciation Right which is unexercisable at
Termination of Service shall thereafter become exercisable, except as may be
otherwise provided by the Administrator either in the applicable Program or
Award Agreement or by action of the Administrator following the grant of the
Stock Appreciation Right, including following a Termination of Service;
provided, that in no event shall a Stock Appreciation Right become exercisable
following its expiration, termination or forfeiture.

Manner of Exercise

.  All or a portion of an exercisable Stock Appreciation Right shall be deemed
exercised upon delivery of all of the following to the stock administrator of
the Company, or such other person or entity designated by the Administrator, or
his, her or its office, as applicable:

(f)A written or electronic notice complying with the applicable rules
established by the Administrator stating that the Stock Appreciation Right, or a
portion thereof, is exercised.  The notice shall be signed by the Holder or
other person then entitled to exercise the Stock Appreciation Right or such
portion of the Stock Appreciation Right;

(g)Such representations and documents as the Administrator, in its sole
discretion, deems necessary or advisable to effect compliance with all
applicable provisions of the Securities Act and any other federal, state or
foreign securities laws or regulations.  The Administrator may, in its sole
discretion, also take whatever additional actions it deems appropriate to effect
such compliance; and

(h)In the event that the Stock Appreciation Right shall be exercised pursuant to
this Section 10.3 hereof by any person or persons other than the Holder,
appropriate proof of the right of such person or persons to exercise the Stock
Appreciation Right.

Stock Appreciation Right Term

.  The term of each Stock Appreciation Right (the “Stock Appreciation Right
Term”) shall be set by the Administrator in its sole discretion; provided,
however, that the term shall not be more than ten (10) years from the date the
Stock Appreciation Right is granted.  The Administrator shall determine the time
period, including the time period following a Termination of Service, during
which the Holder has the right to exercise the vested Stock Appreciation Rights,
which time period may not extend beyond the expiration date of the Stock
Appreciation Right Term.  Except as limited by the requirements of Section 409A
of the Code and regulations and rulings thereunder, the Administrator may extend
the Stock Appreciation Right Term of any outstanding Stock Appreciation Right,
may extend the time period during which vested Stock Appreciation Rights may be
exercised following any Termination of Service of the Holder, and may amend any
other term or condition of such Stock Appreciation Right relating to such a
Termination of Service.

Payment

.  Payment of the amounts payable with respect to Stock Appreciation Rights
pursuant to this Article 10 shall be in cash, Shares (based on its Fair Market
Value as of the date the  Stock Appreciation Right is exercised), or a
combination of both, as determined by the Administrator.

18

 

 

--------------------------------------------------------------------------------

ARTICLE 11.

ADditional terms of awards

Payment

.  The Administrator shall determine the methods by which payments by any Holder
with respect to any Awards granted under the Plan shall be made, including,
without limitation: (a) cash or check, (b) Shares (including, in the case of
payment of the exercise price of an Award, Shares issuable pursuant to the
exercise of the Award) or Shares held for such period of time as may be required
by the Administrator in order to avoid adverse accounting consequences, in each
case, having a Fair Market Value on the date of delivery equal to the aggregate
payments required, (c) delivery of a written or electronic notice that the
Holder has placed a market sell order with a broker with respect to Shares then
issuable upon exercise or vesting of an Award, and that the broker has been
directed to pay a sufficient portion of the net proceeds of the sale to the
Company in satisfaction of the aggregate payments required; provided that
payment of such proceeds is then made to the Company upon settlement of such
sale, or (d) other form of legal consideration acceptable to the
Administrator.  The Administrator shall also determine the methods by which
Shares shall be delivered or deemed to be delivered to Holders.  Notwithstanding
any other provision of the Plan to the contrary, no Holder who is a Director or
an “executive officer” of the Company within the meaning of Section 13(k) of the
Exchange Act shall be permitted to make payment with respect to any Awards
granted under the Plan, or continue any extension of credit with respect to such
payment, with a loan from the Company or a loan arranged by the Company in
violation of Section 13(k) of the Exchange Act.

Tax Withholding

.  The Company or any Affiliate shall have the authority and the right to deduct
or withhold, or require a Holder to remit to the Company, an amount sufficient
to satisfy federal, state, local and foreign taxes (including the Holder’s FICA
or employment tax obligation) required by law to be withheld with respect to any
taxable event concerning a Holder arising as a result of the Plan.  The
Administrator may in its sole discretion and in satisfaction of the foregoing
requirement allow a Holder to satisfy such obligations by any payment means
described in Section 11.1 hereof, including without limitation, by allowing such
Holder to elect to have the Company withhold Shares otherwise issuable under an
Award (or allow the surrender of Shares).  The number of Shares which may be so
withheld or surrendered shall be limited to the number of Shares which have a
Fair Market Value on the date of withholding or repurchase equal to the
aggregate amount of such liabilities based on the minimum statutory withholding
rates for federal, state, local and foreign income tax and payroll tax purposes
that are applicable to such supplemental taxable income.  The Administrator
shall determine the fair market value of the Shares, consistent with applicable
provisions of the Code, for tax withholding obligations due in connection with a
broker-assisted cashless Option or Stock Appreciation Right exercise involving
the sale of Shares to pay the Option or Stock Appreciation Right exercise price
or any tax withholding obligation.

Transferability of Awards

.

(i)Except as otherwise provided in Section 11.3(b) hereof:

(iii)No Award under the Plan may be sold, pledged, assigned or transferred in
any manner other than by will or the laws of descent and distribution or,
subject to the consent of the

19

 

 

--------------------------------------------------------------------------------

Administrator, pursuant to a DRO, unless and until such Award has been
exercised, or the Shares underlying such Award have been issued, and all
restrictions applicable to such Shares have lapsed;

(iv)No Award or interest or right therein shall be liable for the debts,
contracts or engagements of the Holder or his successors in interest or shall be
subject to disposition by transfer, alienation, anticipation, pledge,
hypothecation, encumbrance, assignment or any other means whether such
disposition be voluntary or involuntary or by operation of law by judgment,
levy, attachment, garnishment or any other legal or equitable proceedings
(including bankruptcy) unless and until such Award has been exercised, or the
Shares underlying such Award have been issued, and all restrictions applicable
to such Shares have lapsed, and any attempted disposition of an Award prior to
the satisfaction of these conditions shall be null and void and of no effect,
except to the extent that such disposition is permitted by clause (i) of this
provision; and

(v)During the lifetime of the Holder, only the Holder may exercise an Award (or
any portion thereof) granted to him under the Plan, unless it has been disposed
of pursuant to a DRO; after the death of the Holder, any exercisable portion of
an Award may, prior to the time when such portion becomes unexercisable under
the Plan or the applicable Program or Award Agreement, be exercised by his
personal representative or by any person empowered to do so under the deceased
Holder’s will or under the then applicable laws of descent and distribution.

(j)Notwithstanding Section 11.3(a) hereof, the Administrator, in its sole
discretion, may determine to permit a Holder or a Permitted Transferee of such
Holder to transfer an Award to any one or more Permitted Transferees, subject to
the following terms and conditions:  (i) an Award transferred to a Permitted
Transferee shall not be assignable or transferable by the Permitted Transferee
(other than to another Permitted Transferee of the applicable Holder) other than
by will or the laws of descent and distribution; (ii) an Award transferred to a
Permitted Transferee shall continue to be subject to all the terms and
conditions of the Award as applicable to the original Holder (other than the
ability to further transfer the Award); and (iii) the Holder (or transferring
Permitted Transferee) and the Permitted Transferee shall execute any and all
documents requested by the Administrator, including, without limitation
documents to (A) confirm the status of the transferee as a Permitted Transferee,
(B) satisfy any requirements for an exemption for the transfer under applicable
federal, state and foreign securities laws and (C) evidence the transfer.  

(k)Notwithstanding Section 11.3(a) hereof, a Holder may, in the manner
determined by the Administrator, designate a beneficiary to exercise the rights
of the Holder and to receive any distribution with respect to any Award upon the
Holder’s death.  A beneficiary, legal guardian, legal representative, or other
person claiming any rights pursuant to the Plan is subject to all terms and
conditions of the Plan and any Program or Award Agreement applicable to the
Holder, except to the extent the Plan, the Program and the Award Agreement
otherwise provide, and to any additional restrictions deemed necessary or
appropriate by the Administrator.  If the Holder is married or a domestic
partner in a domestic partnership qualified under Applicable Law and resides in
a community property state, a designation of a person other than the Holder’s
spouse or domestic partner, as applicable, as his or her beneficiary with
respect to more than fifty percent (50%) of the Holder’s interest in the Award
shall not be effective without the prior written or electronic consent of the
Holder’s spouse or domestic partner, as applicable.  If no

20

 

 

--------------------------------------------------------------------------------

beneficiary has been designated or survives the Holder, payment shall be made to
the person entitled thereto pursuant to the Holder’s will or the laws of descent
and distribution.  Subject to the foregoing, a beneficiary designation may be
changed or revoked by a Holder at any time; provided that the change or
revocation is filed with the Administrator prior to the Holder’s death.

Conditions to Issuance of Shares

.

(l)Notwithstanding anything herein to the contrary, the Company shall not be
required to issue or deliver any certificates or make any book entries
evidencing Shares pursuant to the exercise of any Award, unless and until the
Board or the Committee has determined, with advice of counsel, that the issuance
of such shares is in compliance with all Applicable Laws, and the Shares are
covered by an effective registration statement or applicable exemption from
registration.  In addition to the terms and conditions provided herein, the
Board or the Committee may require that a Holder make such reasonable covenants,
agreements, and representations as the Board or the Committee, in its
discretion, deems advisable in order to comply with any such laws, regulations,
or requirements.

(m)All Share certificates delivered pursuant to the Plan and all Shares issued
pursuant to book entry procedures are subject to any stop-transfer orders and
other restrictions as the Administrator deems necessary or advisable to comply
with Applicable Law.  The Administrator may place legends on any Share
certificate or book entry to reference restrictions applicable to the Shares.

(n)The Administrator shall have the right to require any Holder to comply with
any timing or other restrictions with respect to the settlement, distribution or
exercise of any Award, including a window-period limitation, as may be imposed
in the sole discretion of the Administrator.

(o)No fractional Shares shall be issued and the Administrator shall determine,
in its sole discretion, whether cash shall be given in lieu of fractional Shares
or whether such fractional Shares shall be eliminated by rounding down.

(p)Notwithstanding any other provision of the Plan, unless otherwise determined
by the Administrator or required by any Applicable Law, the Company shall not
deliver to any Holder certificates evidencing Shares issued in connection with
any Award and instead such Shares shall be recorded in the books of the Company
(or, as applicable, its transfer agent or stock plan administrator).

Forfeiture and Claw-Back Provisions

.  Pursuant to its general authority to determine the terms and conditions
applicable to Awards under the Plan, the Administrator shall have the right to
provide, in an Award Agreement or otherwise, or to require a Holder to agree by
separate written or electronic instrument, that:  

(q)(i) Any proceeds, gains or other economic benefit actually or constructively
received by the Holder upon any receipt or exercise of the Award, or upon the
receipt or resale of any Shares underlying the Award, must be paid to the
Company, and (ii) the Award shall terminate and any unexercised portion of the
Award (whether or not vested) shall be forfeited, if (x) a Termination of
Service occurs prior to a specified date, or within a specified time period

21

 

 

--------------------------------------------------------------------------------

following receipt or exercise of the Award, or (y) the Holder at any time, or
during a specified time period, engages in any activity in competition with the
Company, or which is inimical, contrary or harmful to the interests of the
Company, as further defined by the Administrator or (z) the Holder incurs a
Termination of Service for “cause” (as such term is defined in the sole
discretion of the Administrator, or as set forth in a written agreement relating
to such Award between the Company and the Holder); and

(r)All Awards (including any proceeds, gains or other economic benefit actually
or constructively received by the Holder upon any receipt or exercise of any
Award or upon the receipt or resale of any Shares underlying the Award) shall be
subject to the provisions of any claw-back policy implemented by the Company,
including, without limitation, any claw-back policy adopted to comply with the
requirements of Applicable Law, including, without limitation, the Dodd-Frank
Wall Street Reform and Consumer Protection Act and any rules or regulations
promulgated thereunder, to the extent set forth in such claw-back policy and/or
in the applicable Award Agreement.

Prohibition on Repricing

.  Subject to Section 13.2 hereof, the Administrator shall not, without the
approval of the stockholders of the Company, (i) authorize the amendment of any
outstanding Option or Stock Appreciation Right to reduce its price per Share, or
(ii) cancel any Option or Stock Appreciation Right in exchange for cash or
another Award when the Option or Stock Appreciation Right price per Share
exceeds the Fair Market Value of the underlying Shares.  Subject to Section 13.2
hereof, the Administrator shall have the authority, without the approval of the
stockholders of the Company, to amend any outstanding Award to increase the
price per Share or to cancel and replace an Award with the grant of an Award
having a price per Share that is greater than or equal to the price per Share of
the original Award.

Leave of Absence

.  Unless the Administrator provides otherwise, vesting of Awards granted
hereunder shall be suspended during any unpaid leave of absence.  A Holder shall
not cease to be considered an Employee in the case of any (a) leave of absence
approved by the Company or (b) transfer between locations of the Company or
between the Company and any of its Affiliates or any successor thereof.

ARTICLE 12.

ADMINISTRATION

Administrator

.  The Committee and the Board shall administer the Plan (except as otherwise
permitted herein).  Any action taken by the Board in connection with the
administration of the Plan shall not be deemed approved by the Board unless such
actions are approved by a majority of the Non-Employee Directors.  Except as may
otherwise be provided in any charter of the Committee or the Board, appointment
of Committee and Board members shall be effective upon acceptance of
appointment.  Committee and Board members may resign at any time by delivering
written or electronic notice to the Board.  Vacancies in the Committee and the
Board may only be filled by the Board.  

Duties and Powers of Administrator

.  It shall be the duty of the Administrator to conduct the general
administration of the Plan in accordance with its provisions.  The

22

 

 

--------------------------------------------------------------------------------

Administrator shall have the power to interpret the Plan, the Program and the
Award Agreement, and to adopt such rules for the administration, interpretation
and application of the Plan as are not inconsistent therewith, to interpret,
amend or revoke any such rules and to amend any Program or Award Agreement;
provided that the rights or obligations of the Holder of the Award that is the
subject of any such Program or Award Agreement are not affected materially and
adversely by such amendment, unless the consent of the Holder is obtained or
such amendment is otherwise permitted under Section 13.10 hereof.  Any such
grant or award under the Plan need not be the same with respect to each
Holder.  In its sole discretion, the Board may at any time and from time to time
exercise any and all rights and duties of the Committee under the Plan except as
described in Section 12.1 above and with respect to matters which under Rule
16b‑3 under the Exchange Act or any successor rule, or the rules of any
securities exchange or automated quotation system on which the Shares are
listed, quoted or traded are required to be determined in the sole discretion of
the Committee.  

Action by the Committee

.  Unless otherwise established by the Board or in any charter of the Committee,
a majority of the Committee shall constitute a quorum and the acts of a majority
of the members present at any meeting at which a quorum is present, and acts
approved in writing by all members of the Committee in lieu of a meeting, shall
be deemed the acts of the Committee.  Each member of the Committee is entitled
to, in good faith, rely or act upon any report or other information furnished to
that member by any officer or other employee of the Company or any Affiliate,
the Company’s independent certified public accountants, or any executive
compensation consultant or other professional retained by the Company to assist
in the administration of the Plan.

Authority of Administrator

.  Subject to the Company’s Bylaws, the Committee’s Charter and any specific
designation in the Plan, the Administrator has the exclusive power, authority
and sole discretion to:

(s)Adopt procedures from time to time in the Administrator’s discretion to
ensure that an Employee is eligible to participate in the Plan prior to the
granting of any Awards to such Employee under the Plan (including, without
limitation, a requirement, if any, that each such Employee certify to the
Company prior to the receipt of an Award under the Plan that he or she has not
been previously employed by the Company or a Subsidiary, or if previously
employed, has had a bona fide period of non-employment, and that the grant of
Awards under the Plan is an inducement material to his or her agreement to enter
into employment with the Company or a Subsidiary);

(t)Designate Eligible Participants to receive Awards;

(u)Determine the type or types of Awards to be granted to each Eligible
Participant;

(v)Determine the number of Awards to be granted and the number of Shares to
which an Award will relate;

(w)Determine the terms and conditions of any Award granted pursuant to the Plan,
including, but not limited to, the exercise price, grant price, or purchase
price, any

23

 

 

--------------------------------------------------------------------------------

performance criteria, any restrictions or limitations on the Award, any schedule
for vesting, lapse of forfeiture restrictions or restrictions on the
exercisability of an Award, and accelerations or waivers thereof, and any
provisions related to non-competition and recapture of gain on an Award, based
in each case on such considerations as the Administrator in its sole discretion
determines;

(x)Determine whether, to what extent, and pursuant to what circumstances an
Award may be settled in, or the exercise price of an Award may be paid in cash,
Shares, other Awards, or other property, or an Award may be canceled, forfeited,
or surrendered;

(y)Prescribe the form of each Award Agreement, which need not be identical for
each Holder;

(z)Decide all other matters that must be determined in connection with an Award;

(aa)Establish, adopt, or revise any rules and regulations as it may deem
necessary or advisable to administer the Plan;

(bb)Interpret the terms of, and any matter arising pursuant to, the Plan, any
Program or any Award Agreement;

(cc)Make all other decisions and determinations that may be required pursuant to
the Plan or as the Administrator deems necessary or advisable to administer the
Plan; and

(dd)Accelerate wholly or partially the vesting or lapse of restrictions of any
Award or portion thereof at any time after the grant of an Award, subject to
whatever terms and conditions it selects and Sections 3.4 and 13.2(d) hereof.

Decisions Binding

.  The Administrator’s interpretation of the Plan, any Awards granted pursuant
to the Plan, any Program, any Award Agreement and all decisions and
determinations by the Administrator with respect to the Plan are final, binding,
and conclusive on all parties.

Delegation of Authority

.  To the extent permitted by Applicable Law, the Board or Committee may from
time to time delegate to a committee of one or more Non-Employee Directors or
officers of the Company the authority to amend Awards or to take other
administrative actions pursuant to Article 12.  Notwithstanding the foregoing,
only the Committee and the Board, acting in accordance with this Article 12, may
grant Awards hereunder.  Any delegation hereunder shall be subject to the
restrictions and limits that the Board or Committee specifies at the time of
such delegation, and the Board may at any time rescind the authority so
delegated or appoint a new delegatee.  At all times, the delegatee appointed
under this Section 12.6 shall serve in such capacity at the pleasure of the
Board and the Committee.

24

 

 

--------------------------------------------------------------------------------

ARTICLE 13.

MISCELLANEOUS PROVISIONS

Amendment, Suspension or Termination of the Plan

.  Except as otherwise provided in this Section 13.1, the Plan may be wholly or
partially amended or otherwise modified, suspended or terminated at any time or
from time to time by the Board or the Committee.  However, without approval of
the Company’s stockholders given within twelve (12) months before or after the
action by the Administrator, no action of the Administrator may, except as
provided in Section 13.2 hereof, (a) reduce the price per share of any
outstanding Option or Stock Appreciation Right granted under the Plan, or (b)
cancel any Option or Stock Appreciation Right in exchange for cash or another
Award when the Option or Stock Appreciation Right price per share exceeds the
Fair Market Value of the underlying Shares.  Except as provided in Section 14.10
hereof, no amendment, suspension or termination of the Plan shall, without the
consent of the Holder, materially and adversely affect any rights or obligations
under any Award theretofore granted or awarded, unless the Award itself
otherwise expressly so provides.  

Changes in Common Stock or Assets of the Company, Acquisition or Liquidation of
the Company and Other Corporate Events

.

(ee)In the event of any stock dividend, stock split, combination or exchange of
shares, merger, consolidation or other distribution (other than normal cash
dividends) of Company assets to stockholders, or any other change affecting the
shares of the Company’s stock or the share price of the Company’s stock other
than an Equity Restructuring, the Administrator may make equitable adjustments,
if any, to reflect such change with respect to (i) the aggregate number and kind
of shares that may be issued under the Plan (including, but not limited to,
adjustments of the limitations in Section 3.1 hereof on the maximum number and
kind of shares which may be issued under the Plan); (ii) the number and kind of
shares of Common Stock (or other securities or property) subject to outstanding
Awards; (iii) the terms and conditions of any outstanding Awards (including,
without limitation, any applicable performance targets or criteria with respect
thereto); and (iv) the grant or exercise price per share for any outstanding
Awards under the Plan.  

(ff)In the event of any transaction or event described in Section 13.2(a) hereof
or any unusual or nonrecurring transactions or events affecting the Company, any
Affiliate of the Company, or the financial statements of the Company or any
Affiliate, or of changes in Applicable Law, the Administrator, in its sole
discretion, and on such terms and conditions as it deems appropriate, either by
the terms of the Award or by action taken prior to the occurrence of such
transaction or event and either automatically or upon the Holder’s request, is
hereby authorized to take any one or more of the following actions whenever the
Administrator determines that such action is appropriate in order to prevent
dilution or enlargement of the benefits or potential benefits intended to be
made available under the Plan or with respect to any Award under the Plan, to
facilitate such transactions or events or to give effect to such changes in
laws, regulations or principles:

(vi)To provide for either (A) termination of any such Award in exchange for an
amount of cash and/or other property, if any, equal to the amount that would
have been attained

25

 

 

--------------------------------------------------------------------------------

upon the exercise of such Award or realization of the Holder’s rights (and, for
the avoidance of doubt, if as of the date of the occurrence of the transaction
or event described in this Section 13.2 the Administrator determines in good
faith that no amount would have been attained upon the exercise of such Award or
realization of the Holder’s rights, then such Award may be terminated by the
Company without payment) or (B) the replacement of such Award with other rights
or property selected by the Administrator in its sole discretion having an
aggregate value not exceeding the amount that could have been attained upon the
exercise of such Award or realization of the Holder’s rights had such Award been
currently exercisable or payable or fully vested;

(vii)To provide that such Award be assumed by the successor or survivor
corporation, or a parent or subsidiary thereof, or shall be substituted for by
similar options, rights or awards covering the stock of the successor or
survivor corporation, or a parent or subsidiary thereof, with appropriate
adjustments as to the number and kind of shares and prices;

(viii)To make adjustments in the number and type of shares of the Company’s
stock (or other securities or property) subject to outstanding Awards, and in
the number and kind of outstanding Restricted Stock or Deferred Stock and/or in
the terms and conditions of (including the grant or exercise price), and the
criteria included in, outstanding Awards and Awards which may be granted in the
future;

(ix)To provide that such Award shall be exercisable or payable or fully vested
with respect to all shares covered thereby, notwithstanding anything to the
contrary in the Plan or the applicable Program or Award Agreement; and

(x)To provide that the Award cannot vest, be exercised or become payable after
such event.

(gg)In connection with the occurrence of any Equity Restructuring, and
notwithstanding anything to the contrary in Sections 13.2(a) and 13.2(b) hereof:

(xi)The number and type of securities subject to each outstanding Award and the
exercise price or grant price thereof, if applicable, shall be equitably
adjusted; and/or

(xii)The Administrator shall make such equitable adjustments, if any, as the
Administrator in its discretion may deem appropriate to reflect such Equity
Restructuring with respect to the aggregate number and kind of shares that may
be issued under the Plan (including, but not limited to, adjustments of the
limitations in Section 3.1 hereof on the maximum number and kind of shares which
may be issued under the Plan).  The adjustments provided under this Section
13.2(c) shall be nondiscretionary and shall be final and binding on the affected
Holder and the Company.

The adjustments provided under this Section 13.2(c) shall be nondiscretionary
and shall be final and binding on the affected Holder and the Company.

Change in Control

.

26

 

 

--------------------------------------------------------------------------------

(xiii)Notwithstanding any other provision of the Plan, in the event of a Change
in Control, each outstanding Award shall be assumed or an equivalent Award
substituted by the successor corporation or a parent or subsidiary of the
successor corporation, in each case, as determined by the Administrator.

(xiv)In the event that the successor corporation in a Change in Control and its
parents and subsidiaries refuse to assume or substitute for any Award in
accordance with Section 13.2(d)(i) hereof, each such non-assumed/substituted
Award, except for any Performance Awards, shall become fully vested and, as
applicable, exercisable and shall be deemed exercised, immediately prior to the
consummation of such transaction, and all forfeiture restrictions on any or all
such Awards shall lapse at such time.  For the avoidance of doubt, the vesting
of any Performance Awards not assumed in a Change in Control will not be
automatically accelerated pursuant to this Section 13.2(d)(ii) and will instead
vest pursuant to the terms and conditions of the applicable Award Agreement upon
a Change in Control where the successor corporation and its parents and
subsidiaries refuse to assume or substitute for any Award in accordance with
Section 13.2(d)(i) hereof.  If an Award vests and, as applicable, is exercised
in lieu of assumption or substitution in connection with a Change in Control,
the Administrator shall notify the Holder of such vesting and any applicable
exercise period, and the Award shall terminate upon the Change in Control.  For
the avoidance of doubt, if the value of an Award that is terminated in
connection with this Section 13.2(d)(ii) is zero or negative at the time of such
Change in Control, such Award shall be terminated upon the Change in Control
without payment of consideration therefor.

(xv)Notwithstanding anything to the contrary, in the event that, within the
twelve (12) month period immediately following a Change in Control, a Holder
experiences a Termination of Service by the Company for other than Cause or by a
Holder for Good Reason, then the vesting and, if applicable, exercisability of
that number of Shares equal to one hundred percent (100%) of the then-unvested
Shares subject to the outstanding Awards held by such Holder shall accelerate
upon the date of such Termination of Service.

(ii)The Administrator may, in its sole discretion, include such further
provisions and limitations in any Award, agreement or certificate, as it may
deem equitable and in the best interests of the Company that are not
inconsistent with the provisions of the Plan.

(jj)The existence of the Plan, the Program, the Award Agreement and the Awards
granted hereunder shall not affect or restrict in any way the right or power of
the Company or the stockholders of the Company to make or authorize any
adjustment, recapitalization, reorganization or other change in the Company’s
capital structure or its business, any merger or consolidation of the Company,
any issue of stock or of options, warrants or rights to purchase stock or of
bonds, debentures, preferred or prior preference stocks whose rights are
superior to or affect the Common Stock or the rights thereof or which are
convertible into or exchangeable for Common Stock, or the dissolution or
liquidation of the Company, or any sale or transfer of all or any part of its
assets or business, or any other corporate act or proceeding, whether of a
similar character or otherwise.

(kk)In the event of any pending stock dividend, stock split, combination or
exchange of shares, merger, consolidation or other distribution (other than
normal cash dividends) of

27

 

 

--------------------------------------------------------------------------------

Company assets to stockholders, or any other change affecting the Shares or the
share price of the Common Stock including any Equity Restructuring, for reasons
of administrative convenience, the Company in its sole discretion may refuse to
permit the exercise of any Award during a period of thirty (30) days prior to
the consummation of any such transaction.

Stockholder Approval of the Plan not Required

.  It is expressly intended that approval of the Company’s stockholders not be
required as a condition of the effectiveness of the Plan, and the Plan’s
provisions shall be interpreted in a manner consistent with such intent for all
purposes.  Specifically, Nasdaq Stock Market Rule 5635(c) generally requires
stockholder approval for stock option plans or other equity compensation
arrangements adopted by companies whose securities are listed on the Nasdaq
Stock Market pursuant to which stock awards or stock may be acquired by
officers, directors, employees, or consultants of such companies.  Nasdaq Stock
Market Rule 5635(c)(4) provides an exception to this requirement for issuances
of securities to a person not previously an employee or director of the issuer,
or following a bona fide period of non-employment, as an inducement material to
the individual’s entering into employment with the issuer; provided, such
issuances are approved by either the issuer’s compensation committee comprised
of a majority of independent directors or a majority of the issuer’s independent
directors.  Notwithstanding anything to the contrary herein, Awards under the
Plan may only be made to Employees who have not previously been an Employee or
Director of the Company or a Subsidiary, or following a bona fide period of
non-employment by the Company or a Subsidiary, as an inducement material to the
Employee’s entering into employment with the Company or a Subsidiary.  Awards
under the Plan will be approved by (i) the Company’s Compensation Committee
comprised of a majority of the Company’s Non-Employee Directors or (ii) a
majority of the Company’s Non-Employee Directors. Accordingly, pursuant to
Nasdaq Stock Market Rule 5635(c)(4), the issuance of Awards and the Shares
issuable upon exercise or vesting of such Awards pursuant to the Plan are not
subject to the approval of the Company’s stockholders.

No Stockholders Rights

.  Except as otherwise provided herein, a Holder shall have none of the rights
of a stockholder with respect to Shares covered by any Award until the Holder
becomes the record owner of such Shares.

Paperless Administration

.  In the event that the Company establishes, for itself or using the services
of a third party, an automated system for the documentation, granting or
exercise of Awards, such as a system using an internet website or interactive
voice response, then the paperless documentation, granting or exercise of Awards
by a Holder may be permitted through the use of such an automated system.

Effect of Plan upon Other Compensation Plans

.  The adoption of the Plan shall not affect any other compensation or incentive
plans in effect for the Company or any Affiliate.  Nothing in the Plan shall be
construed to limit the right of the Company or any Affiliate:  (a) to establish
any other forms of incentives or compensation for Employees or other service
providers of the Company or any Affiliate, or (b) to grant or assume options or
other rights or awards otherwise than under the Plan in connection with any
proper corporate purpose including without limitation, the grant or assumption
of options in connection with the acquisition by purchase, lease, merger,
consolidation or otherwise, of the business, stock or assets of any corporation,
partnership, limited liability company, firm or association.

28

 

 

--------------------------------------------------------------------------------

Compliance with Laws

.  The Plan, the granting and vesting of Awards under the Plan and the issuance
and delivery of Shares and the payment of money under the Plan or under Awards
granted or awarded hereunder are subject to compliance with all Applicable Law,
and to such approvals by any listing, regulatory or governmental authority as
may, in the opinion of counsel for the Company, be necessary or advisable in
connection therewith.  Any securities delivered under the Plan shall be subject
to such restrictions, and the person acquiring such securities shall, if
requested by the Company, provide such assurances and representations to the
Company as the Company may deem necessary or desirable to assure compliance with
all Applicable Law.  To the extent permitted by Applicable Law, the Plan and
Awards granted or awarded hereunder shall be deemed amended to the extent
necessary to conform to such Applicable Law.

Titles and Headings, References to Sections of the Code or Exchange Act

.  The titles and headings of the Sections in the Plan are for convenience of
reference only and, in the event of any conflict, the text of the Plan, rather
than such titles or headings, shall control. References to sections of the Code
or the Exchange Act shall include any amendment or successor thereto.

Governing Law

.  The Plan and any agreements hereunder shall be administered, interpreted and
enforced under the internal laws of the State of Delaware without regard to
conflicts of laws thereof or of any other jurisdiction.

Section 409A

.  To the extent that the Administrator determines that any Award granted under
the Plan is subject to Section 409A of the Code, the Program pursuant to which
such Award is granted and the Award Agreement evidencing such Award shall
incorporate the terms and conditions required by Section 409A of the Code.  To
the extent applicable, the Plan, the Program and any Award Agreements shall be
interpreted in accordance with Section 409A of the Code and Department of
Treasury regulations and other interpretive guidance issued thereunder,
including without limitation any such regulations or other guidance that may be
issued after the Effective Date.  Notwithstanding any provision of the Plan to
the contrary, in the event that following the Effective Date the Administrator
determines that any Award may be subject to Section 409A of the Code and related
Department of Treasury guidance (including such Department of Treasury guidance
as may be issued after the Effective Date), the Administrator may adopt such
amendments to the Plan and the applicable Program and Award Agreement or adopt
other policies and procedures (including amendments, policies and procedures
with retroactive effect), or take any other actions, that the Administrator
determines are necessary or appropriate to (a) exempt the Award from Section
409A of the Code and/or preserve the intended tax treatment of the benefits
provided with respect to the Award, or (b) comply with the requirements of
Section 409A of the Code and related Department of Treasury guidance and thereby
avoid the application of any penalty taxes under such Section.  

No Rights to Awards

.  No Eligible Participant or other person shall have any claim to be granted
any Award pursuant to the Plan, and neither the Company nor the Administrator is
obligated to treat Eligible Participants, Holders or any other persons
uniformly.

Unfunded Status of Awards

.  The Plan is intended to be an “unfunded” plan for incentive
compensation.  With respect to any payments not yet made to a Holder

29

 

 

--------------------------------------------------------------------------------

pursuant to an Award, nothing contained in the Plan or any Program or Award
Agreement shall give the Holder any rights that are greater than those of a
general creditor of the Company or any Affiliate.

Indemnification

.  To the extent allowable pursuant to Applicable Law, each member of the
Committee or of the Board and any officer or other employee to whom authority to
administer any component of the Plan is delegated shall be indemnified and held
harmless by the Company from any loss, cost, liability, or expense that may be
imposed upon or reasonably incurred by such member in connection with or
resulting from any claim, action, suit, or proceeding to which he or she may be
a party or in which he or she may be involved by reason of any action or failure
to act pursuant to the Plan and against and from any and all amounts paid by him
or her in satisfaction of judgment in such action, suit, or proceeding against
him or her; provided he or she gives the Company an opportunity, at its own
expense, to handle and defend the same before he or she undertakes to handle and
defend it on his or her own behalf.  The foregoing right of indemnification
shall not be exclusive of any other rights of indemnification to which such
persons may be entitled pursuant to the Company’s Certificate of Incorporation
or Bylaws, as a matter of law, or otherwise, or any power that the Company may
have to indemnify them or hold them harmless.

Relationship to other Benefits

.  No payment pursuant to the Plan shall be taken into account in determining
any benefits under any pension, retirement, savings, profit sharing, group
insurance, welfare or other benefit plan of the Company or any Affiliate except
to the extent otherwise expressly provided in writing in such other plan or an
agreement thereunder.

Expenses

.  The expenses of administering the Plan shall be borne by the Company and its
Affiliates.

30

 

 